This case is a companion case and involves the same questions of law which were involved in the case of Alabama-Florida Company, a corporation, etc., v. H. Mays and Lula Mays, et al.,
in which opinion and judgment was filed in this Court on June 15, 1933, and found on page 100 of this Report (149 So.2d 61).
The order appealed from here should be affirmed on authority of the opinion and judgment in that case. It is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur. *Page 784